DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
The Examiner notes that Applicant has failed to respond to previous USPTO correspondence dated 05/04/2020 regarding a properly executed inventor’s oath or declaration for Eiji Oshima.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

First, the limitation “a light irradiator that irradiates a processing target object with a laser beam”, as recited by claim 1, has invoked claim interpretation under 35 U.S.C. 112(f).  Specifically, the claim limitation uses a generic placeholder (i.e., irradiator) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., irradiates a processing target), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification provides additional details as to the corresponding structure.  Specifically, paragraph [0036] of the published specification states that “light irradiator 202 performs irradiation by switching the laser beam 221 [i.e., IR, visible, etc.] in accordance with the application, purpose, or aim”.  Further, paragraph [0050] of the published specification states that laser sources 301, 302, and 303 are directed by mirrors 320, 310, and 330 respectively.  It appears that any switching done on behalf of the light irradiator 202, as opposed 
Second, the limitation “a measurer that measures a distance from said light irradiator to the processing target” as recited by claim 1, has invoked claim interpretation under 35 U.S.C. 112(f).  Specifically, the claim limitation uses a generic placeholder (i.e., measurer) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., measures a distance), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification provides additional details as to the corresponding structure.  Specifically, paragraph [0053] of the published specification states that the measurer can be “a photodetector (PD) but may be a CCD (Charge Coupled Device), a CMOS (Complementary Metal Oxide Semiconductor) sensor, or the like”.
Third, the limitation “a shape measurer that measures a shape of the processing target” as recited by claim 2, has invoked claim interpretation under 35 U.S.C. 112(f).  Specifically, the claim limitation uses a generic placeholder (i.e., i.e., measures a shape), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  A review of the specification failed to provide sufficient details as to the corresponding structure.  Specifically, paragraph [0039] of the published specification states that “the shape measurer 204 measures the shape of the processing target object 211 [by] using the position information and the distance measured by the measurer 203. That is, the shape measurer 204 operates as a scanner that can read the three-dimensional shape of the processing target object 211 or the like”.  However, the specification is silent regarding as to the structure performing the function.  For example, it is unclear if this function is being performed by hardware or software.
Fourth, the limitation “a comparator that compares the shape measured by said shape measurer with the processing model” as recited by claim 2, has invoked claim interpretation under 35 U.S.C. 112(f).  Specifically, the claim limitation uses a generic placeholder (i.e., comparator) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., compares the shape measured by said shape measurer with the processing model), and is linked by the transition word “that”.  Moreover, the generic placeholder is not 
Fifth, the limitation “a notifier that makes a notification of the comparison result” as recited by claim 3, has invoked claim interpretation under 35 U.S.C. 112(f).  Specifically, the claim limitation uses a generic placeholder (i.e., notifier) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., makes a notification), and is linked by the transition word “that”.  Moreover, the generic placeholder is not modified by sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification is silent as to the shape measurer comprising any sort of mirrors or scanning components.  Also, Fig. 2 of the instant application shows the light irradiator performing a “scan” function on the processing target, as opposed to the shape measurer 204.  Rather, the shape measurer 204 is a generic box with text, and it is unclear if this function is being performed by hardware or software.  In view of the above, a person of ordinary skill in the art would not be reasonably apprised of the scope of the claim invention. 
Regarding claim 2, the limitation that recites “a comparator that compares the shape measured by said shape measurer with the processing model” fails to comply with the written description requirement.  At the outset, the specification contains contradictory statements toward the recited comparator.
i.e., comparator 205 and comparison module 555), it appears that the Applicant is trying to draw a distinction between the comparison module 555 (i.e., software) and the comparator (i.e., not software).  If Applicant intends to exclude the comparator from being software, the specification is unclear regarding as to the structure performing the function.  
Claim 3 is rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “shape measurer" and "comparator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, the specification fails to provide sufficient details as to the corresponding structure performing the recited functions.  For example, it is unclear if these functions are being performed by hardware or software. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5864114 (hereinafter Fukuda).
Regarding claim 1, Fukuda discloses a laser processing apparatus (coating removal apparatus, Fig. 1, reproduced below, Fukuda).

    PNG
    media_image1.png
    553
    416
    media_image1.png
    Greyscale

Fukuda discloses a light irradiator (optical system 20, Fig. 1, Fukuda) that irradiates a processing target object (target structure 1, Fig. 1, Fukuda) with a laser beam (laser beam 13, Fig. 1, Fukuda) based on a processing model (“shifting the laser 10 and the optical system 20 relative to the structure 1 so that the unit region S is sequentially moved over the surface of the structure 1 in accordance with the instructions from the control device 50”, emphasis added, col. 3, ll. 58-62, Fukuda).  Fukuda also discloses “[t]he input device 40 is used to enter the contour data of the structure 1, the information about a target such as coating removal positions … The input device 40 … entering various instructions such as operating sequence programs to the control device 50” (emphasis added, col. 5, ll. 11-21, Fukuda).
Further, Fukuda discloses a measurer (“image pick-up device 32 may be, for example, a high-vision color television camera”, emphasis added, col. 4, ll. 64-66, Fukuda) that measures a distance (“the determination can also be conducted by detecting the change of the distance to the structure surface”, col. 9, ll. 24-25, Fukuda) from said light irradiator (optical system 20, Fig. 1, Fukuda) to the processing target object (target structure 1, Fig. 1, Fukuda) based on reflected light of the laser beam from the processing target object (“the distance being measured by measuring the change of time within which a laser beam reflects and returns”, col. 9, ll. 28-31, Fukuda).  Fukuda also discloses that “it is possible to CCD camera as a device for receiving the reflected light” (emphasis added, col. 9, ll. 16-19).
Moreover, Fukuda discloses a processing controller (control device 50, Fig. 1, Fukuda) that performs processing control based on the measured distance (“the obtained image signals are compared to the image data stored in the memory 802.  If the comparison shows that the coating on the unit region S is completely removed, it is determined that the removing operations be terminated, but if not removed, the above steps starting with Step 503 are repeated”, col. 8, ll. 19-25 and Fig. 5, reproduced below, Fukuda).

    PNG
    media_image2.png
    542
    348
    media_image2.png
    Greyscale


Regarding claim 2, Fukuda discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Fukuda discloses a shape measurer (contour recognition device, col. 2, ll. 45-48, Fukuda) that measures a shape of the processing target object (“detects the contour of a structure”, col. 9, ll. 37-38, Fukuda) based on the measured distance (“detecting the change of the distance to the structure surface”, col. 9, ll. 24-25, Fukuda).
Further, Fukuda discloses a comparator (scanning controller 53, Fig. 1, Fukuda) that compares the shape measured by said shape measurer with the processing model (“compares the prepared contour data to the actual contour data of the area around the position to be laser-fired which is recognized by the contour recognition device so as to detect any shifts between them, and adjusts a laser-firing position by matching the two contours”, col. 2, ll. 53-58, Fukuda), wherein said processing controller (control device 50, Fig. 1, Fukuda) performs processing control in accordance with a comparison result obtained by said comparator (col. 2, ll. 53-58, Fukuda).
Regarding claim 4, Fukuda discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Further, the limitations Fukuda discloses all of the structures (i.e., measurer and processing target object), as discussed above.  Merely for the sake of compact prosecution, the Examiner provides a disclosure of the functional limitation.  
Additionally, Fukuda discloses wherein said measurer measures (pick up image step 504, Fig. 5, reproduced below, Fukuda) the distance during processing of the processing target object or after an end of the processing (perform removal operations step 503, Fig. 5, Fukuda) of the processing target object (target structure 1, Fig. 1, Fukuda).

    PNG
    media_image2.png
    542
    348
    media_image2.png
    Greyscale

Regarding claim 5, Fukuda discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Fukuda discloses wherein said light irradiator (optical system 20, Fig. 1, reproduced below, Fukuda) includes an electromechanical mirror (polygon mirror 21 that is driven by pulse motor 22, col. 4, ll. 25-26, Fukuda).


    PNG
    media_image1.png
    553
    416
    media_image1.png
    Greyscale


Regarding claim 7, Fukuda discloses a laser apparatus (coating removal apparatus, Fig. 1, Fukuda) for causing a computer (CPU 801, Fig. 2, Fukuda) to execute a method (flowchart of the processes in Fig. 5, reproduced below, Fukuda).

    PNG
    media_image2.png
    542
    348
    media_image2.png
    Greyscale

Further, Fukuda discloses irradiating a processing target object (perform removal operations step 503, col. 8, ll. 3-10 and Fig. 5, Fukuda) with a laser beam (laser beam, col. 8, l. 8, Fukuda) based on a processing model (“shifting the laser 10 and the optical system 20 relative to the structure 1 so that the unit region S is sequentially moved over the surface of the structure 1 in accordance with the instructions from the control device 50”, emphasis added, col. 3, ll. 58-62, Fukuda).  Fukuda also discloses “[t]he input device 40 is used to enter the contour data of the structure 1, the information about a target such as coating removal positions … The input device 40 … entering various instructions such as Fukuda).
Moreover, Fukuda discloses measuring a distance from a light irradiator (optical system 20, Fig. 1, Fukuda) to the processing target object (target structure 1, Fig. 1, Fukuda) based on reflected light of the laser beam from the processing target object (“the distance being measured by measuring the change of time within which a laser beam reflects and returns”, col. 9, ll. 28-31, Fukuda).  Fukuda also discloses that “it is possible to use a CCD camera as a device for receiving the reflected light” (emphasis added, col. 9, ll. 16-19). 
In addition, Fukuda discloses performing processing control (removal completed? Step 505, Fig. 5, Fukuda) based on the measured distance (“the obtained image signals are compared to the image data stored in the memory 802.  If the comparison shows that the coating on the unit region S is completely removed, it is determined that the removing operations be terminated, but if not removed, the above steps starting with Step 503 are repeated”, col. 8, ll. 19-25 and Fig. 5, reproduced below, Fukuda).
Furthermore, Fukuda discloses that “[t]he removal procedures may be pre-programmed automatically from the conditions, the contour data, and the like” (col. 7, ll. 29-31).
Fukuda discloses the method being automatically executed by a computer (CPU 801), it logically follows that a corresponding control program is causing the laser apparatus to execute the recited method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of U.S. Patent Application Publication No. 20110198322 (hereinafter Manens).
Regarding claim 3, Fukuda discloses all of the limitations of claim 2, which claim 3 depends upon, as discussed above.  Additionally, Fukuda discloses a comparison result (“[t]his comparison enables it to detect the shift between the target position and the position to be actually fired”, col. 9, ll. 49-51, Fukuda) obtained by said comparator (scanning controller 53, Fig. 1, Fukuda).  Further, Fukuda discloses “input device 40 includes, for example, a main body 41, a keyboard 42, a mouse 43, a disk drive 44 and a display 45” (col. 6, ll. 47-50).
Fukuda does not explicitly disclose a notifier that makes a notification.
Manens is directed toward methods and systems for monitoring laser ablation of a workpiece by a camera (paragraphs [0039] and [0094]).  Manens teaches a notification (“communicating a fault message when the height at least one of exceeds an acceptable range or exhibits an unacceptable rate of change”, claim 9, Manens).  Further, Manens teaches a “[u]ser interface output devices can include … a display device coupled to the controller. The display device can be a cathode ray tube (CRT), a flat-panel device such as a liquid crystal display (LCD), or a projection device. The display subsystem can also provide non-visual display such as audio output” (paragraph [0099]).  As Manens teaches a user interface and communicating fault messages, it logically follows that Manens also teaches a notifier.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukuda to incorporate the teachings of Manens to provide a notifier that makes a notification.  One skilled in the art would have been motivated to combine the references because the user would “trigger appropriate corrective action, for example, maintenance, inspection, or other appropriate corrective action.”.  See Manens, paragraph [0094].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761